PER CURIAM.
Affirmed. See Fla. R.App. P. 9.315(a).

On Rehearing

The motion for rehearing or clarification is denied. The appellant contends that the trial court was in error in its 1992 ruling that the appellant’s Rule 3.850 motion was untimely. The correctness of that ruling had to be attacked by appeal. The trial court’s 1999 order states that this court affirmed that ruling. See Edwards v. State, 599 So.2d 670 (Fla. 3d DCA 1992). Since there was no written opinion, there is no way to know whether the affirmance was on the basis of untimeliness, or the merits, in any event, the 1992 affirmance is res judicata and may not be attacked by a second appeal.
COPE, GERSTEN and FLETCHER, JJ., concur.